Stekn, P. J.,
dissenting. — I must respectfully dissent from the action of the court in this case. Not that I disagree with the conclusion of my colleagues that the methods of collection pursued by the respondent were highly improper and reprehensible. But I attribute the respondent’s conduct more to a young lawyer’s poor judgment and lack of good taste in the practice of his profession than to wilful and conscious wrongdoing on his part. I think that an order of disbarment, which in my opinion would be proper where a lawyer has been guilty of crime or continuing unprofessional practice, is harsh in the present case, and at most I would merely suspend the respondent from practice for a limited period.